Title: From Thomas Jefferson to John Carr, 28 April 1807
From: Jefferson, Thomas
To: Carr, John


                        
                            Sir
                            
                            Monticello Apr. 28. 07.
                        
                        I took the liberty the other day of making the necessary enquiries from your son, mr Lewis Carr, as to the
                            pursuits & progress of his studies heretofore, in order to aid your decision as to the future. I learn from him that he
                            reads French readily, has, in Latin read Virgil entire, has gone through the first six books of Euclid, learnt geography
                            the use of the globes, surveying and arithmetic as far as the extraction of the roots & that his destination is the law.
                            he says further that you are disposed to send him to Wm. & Mary college the next autumn and wish him to be
                            properly employed in the mean time. presuming he can be relied on for a proper assiduity at home I think he may during the
                            summer be as usefully engaged there as in any school. considering the advance he has made in Latin it would be a pity he
                            should not perfect himself in it. I would therefore advise him to read Livy, Tacitus, & Horace this summer. the two
                            former will give him a good knolege of the Roman history, while they instruct him in the language. he may at the same time
                            read Anacharsis in French, which will strengthen his knolege of that language & possess him of the Grecian history. I
                            would advise him to read too Baxter’s history of England as a corrective of Hume, which he has read. indeed it is Hume
                            republicanised. this course of reading will employ all his industry till autumn. all these books he can get from this
                            place or Edgehill (by application to mr Randolph) except Livy, which mr Peter Carr tells me he possesses & will lend
                            him.
                        While at College, I presume it is your intention he should attend the course of law lectures, to which he
                            should add Rhetoric, as an essential preparation for public speaking. but there are some other branches of science, which
                            though not immediately entering into the field of the law, it is disreputable for any person of decent education, &
                            especially of a liberal profession to be entirely ignorant of. such are Astronomy, the principles of natural philosophy,
                            & the more useful branches of the Mathematics. his attendance on these schools may go hand in hand with that on the law
                            lectures. I do not place Ethics on this list; because nature has not made a Science of what the happiness of society makes
                            it necessary every man should understand. it’s dictates are written in the heart of every good man, & the head of every
                            wise one. reading by himself, without the aid of a master, will strengthen his moral sense by exercise, and correct it by
                            the use of his own reason. nor would I recommend Politics among the sciences to be pursued at College, because by reading
                            alone he can make himself sufficiently acquainted with them; & because, as his time there will probably be limited, he
                            should apply the whole of it to those sciences which require the aid of an instructor.
                        I have hazarded these general ideas hastily, & in the midst of the hurry of business, in hopes they may be
                            of some use for the present. I shall be here again in Summer, and accordingly as that shall have been employed, may then
                            perhaps be able to add to, or correct them: and shall be very happy to be useful to your son, or to do in these things
                            what shall be gratifying to yourself: Accept my salutations and assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    